Per Curiam.
Brian R. Watkins was admitted to the practice of law in the State of Nebraska on February 28, 1972.
On May 19, 1997, Watkins entered a plea of guilty in the U.S. District Court for the District of Nebraska to “one count of the felony offense set forth at 26 U.S.C. 7206 (1).”
On May 20, 1997, Watkins voluntarily surrendered his license to practice law in the State of Nebraska. In so doing, *589Watkins specifically admitted that his conduct as hereinbefore set forth violated Canon 1, DR 1-102(A)(3) and (4), of the Code of Professional Responsibility, as adopted by the Nebraska Supreme Court. Watkins waived his right to notice, appearance, or hearing prior to entry of this order.
We accept Watkins’ surrender of his license to practice law in the State of Nebraska and order him disbarred from the practice of law in the State of Nebraska, effective immediately.
Judgment of disbarment.
Wright, J., not participating.